DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 3/10/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-9, 11-20, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Landgraf U.S. PGPUB No. 2009/0114811 discloses (with respect to figure 3A) a pulsed sampling-based ion mobility spectrometer comprising: an ion migration tube 10 provided with a gas inlet 16 into which a sample gas (from inlet 21) and a carrier gas (from inlet 22) flow, a gas outlet 18 from which a gas flows out and a migration gas inlet 17 into which a migration gas flows (as illustrated by the directional arrows of figure 3A); a sampling gas path in which a sampling device 21 is arranged, the sampling device comprising a sampling head 21a and a sampling pipe 21b, the sampling head having an outlet 21c in communication with an inlet of the sampling pipe, the sampling gas path being configured to temporarily store the sample gas collected by the sampling head in the sampling pipe (“A proportion of the analyte substances in the sample gas enters the internal gas circuit by 

    PNG
    media_image1.png
    538
    587
    media_image1.png
    Greyscale
 
and to carry the sample gas temporarily stored in the sampling pipe 21b into the ion migration tube 10 (via the illustrated route):

    PNG
    media_image2.png
    538
    587
    media_image2.png
    Greyscale

Or

    PNG
    media_image3.png
    538
    587
    media_image3.png
    Greyscale

However, although Landgraf includes various valves for redirecting gas flow through the device, there is no explicit disclosure of a valve assembly configured to only allow gas to flow from the sampling device 21 to the sampling pipe 21b in a sampling state, and to only allow gas to flow from the ion migration tube 10 via the sampling pipe 21b back to the ion migration tube 10 in a sample introduction state (since no valve is present at branching point 71b, gas from the sampling device always flows to the sampling pipe 21b and into circulation with ion migration tube 10 through inlet 17).
Uber et al. U.S. Patent No. 5,736,739 discloses an ion mobility spectrometer including a valve assembly 71 configured to only allow gas to flow from a sampling device 70 to the sampling pipe 72 in a sampling state, and includes a recirculating path, 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a pulsed sampling-based ion mobility spectrometer comprising: a sampling pipe connected in parallel to a sample introduction gas path, that is configured to introduce carrier gas within an ion migration tube into the sampling pipe and to carry sample gas temporarily stored in the sampling pipe into the ion migration tube; and a valve assembly configured to only allow gas to flow from a sampling device to the sampling pipe in a sampling state, and to only allow gas to flow from the ion migration tube via the sampling pipe back to the ion migration tube in a sample introduction state.
Regarding dependent claims 2-9, 11-20, and 24; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881